Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2006                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129427                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  FRANCIS TEMPLE and BARBARA BYERS                                                                                   Justices
  and all others similarly situated,
                 Plaintiffs-Appellants,
  v        	                                                       SC: 129427     

                                                                   COA: 255827      

                                                                   Wayne CC: 03-338096-CZ

  CITY OF WESTLAND,

             Defendant-Appellee. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the July 26, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        WEAVER, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2006                         _________________________________________
           d0427                                                              Clerk